DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 1/6/2021 has been entered into the record.  Claims 1, 7, and 8 are amended.  New claims 9-16 are presented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagawa (US 2012/0314193 A1).
Consider claim 1.  Sagawa teaches a substrate processing apparatus that communicates with an external control device (2, 3), the substrate processing apparatus comprising:  a container placing portion (13) configured to place thereon a transport container (FOUP) accommodating a product substrate therein; a dummy substrate accommodating unit (17) provided separately from the container placing portion and configured to accommodate dummy substrates (DP) therein; a transport chamber (15) provided with a transport mechanism (4) configured to transport the product substrate and the dummy substrates; a processing chamber (8) configured to process the product substrate and the dummy substrates transported thereto by the transport mechanism in a state of accommodating the product substrate and the dummy substrates therein; and a controller (1) configured to determine 
Consider claim 6.  Sagawa teaches that the unusable dummy substrates are dummy substrates having a cumulative film thickness thereon which is equal to or greater than a predetermined film thickness, or dummy substrates subjected to a predetermined number of times of processing or more in the processing chamber (repetition count or transport count; see Table 1 and paragraph [0160]).
Consider claim 7.  Sagawa teaches that the controller is configured to determine whether all the dummy substrates are unusable dummy substrates when the number of the dummy substrates accommodated in the dummy substrate accommodating unit is less than the set value, and notify the external control device of a warning when it is determined that all the dummy substrates are unusable (see paragraph [0168], lines 6-10).
Consider claim 8.  Sagawa teaches a method of notifying a replacement timing of a dummy substrate in a substrate processing apparatus that communicates with an external control device, the method comprising:  determining whether or not a number of unusable dummy substrates among dummy substrates (DP) accommodated in a dummy substrate accommodating unit (17) provided separately from a container placing portion (13) configured to place thereon a transport container (FOUP) accommodating a product substrate therein is equal to or greater than a set value; and notifying the external control device (1-3) of a warning when it is determined that the number of unusable dummy substrates is equal to or greater than the set value (equal to or greater than one unusable substrate; see paragraph [0168], lines 6-10).
Consider claim 13.  Sagawa teaches that the unusable dummy substrates are dummy substrates having a cumulative film thickness thereon which is equal to or greater than a predetermined film thickness, or dummy substrates subjected to a predetermined number of times of processing or more in the processing chamber (repetition count or transport count; see Table 1 and paragraph [0160]).
Consider claim 14.  Sagawa teaches determining whether all the dummy substrates are unusable dummy substrates when a number of the dummy substrates accommodated in the dummy substrate accommodating unit is less than the set value, and notifying the external control device of a warning when it is determined that all the dummy substrates are unusable (see paragraph [0168], lines 6-10).
Consider claim 15.  Sagawa teaches that the set value is set in a range of a number of dummy substrates that can be accommodated in the dummy substrate accommodating unit (in the range of 0-2 dummy substrates, see 17 in fig. 1).
Consider claim 16.  Sagawa teaches that the set value is set in a range of a number of dummy substrates that can be accommodated in the dummy substrate accommodating unit (in the range of 0-2 dummy substrates, see 17 in fig. 1).
Allowable Subject Matter
Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 1/6/2021 have been fully considered but they are not persuasive.
Applicant argues that Sagawa does not teach determining whether or not a number of unusable dummy substrates is equal to or greater than a set value.  This argument is not persuasive.  Claim limitations are given their broadest reasonable interpretation.  The claim limitation at issue encompasses a set value of one dummy substrate.  Accordingly, determining that one dummy substrate is unusable (as taught by Sagawa in paragraph [0168], lines 6-10) reads on this limitation.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652